 

  
   

UNITED STATES DISTRICT CO
SOUTHERN DISTRICT OF NEW YOR

JOSEPH GUGLIELMO, on behalf of himself and
all others similarly situated,

 

 

Plaintiff,
Vv, CASE NO.: 1:19-cv-11846
FULL COMPASS SYSTEMS, LTD S RDERED D
Defendant. ) ——
/ Gedfge : UN U.S.D.J.
Dated: UN 2 9 2020

 

JOINT STIPULATION OF DISMISSAL

IT IS HEREBY STIPULATED AND AGREED by and between all parties that
whereas no party hereto is an infant, incompetent person for whom a committee has been
appointed or conservatee, and no person not a party has an interest in the subject matter of the
action, that this action is dismissed with prejudice and without costs to either party pursuant
to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.

Dated: June 19, 2020

 

 

 

 

 

 

 

For Plaintiff Joseph Guglielmo For Defendant Full Compass Systems,
LTD
Chek Gtk Nadia Del “Foro
So eee Nadia Del Toro
anes Litchfield Cavo LLP
285 Passaic Street . .
420 Lexington Ave Suite 2104
Hackensack, NJ 07601
New York, NY 10170
Ph: 201-282-6500
df reinsakslecal Ph: 212-434-0100
orce@steinsakslegal.com deltoro@lichfieldcavo.com

 
